 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   WADE WOLFE,                                       Case No. 1:18-cv-00570-BAM (PC)
12                      Plaintiff,                     ORDER GRANTING PLAINTIFF’S SECOND
                                                       MOTION FOR EXTENSION OF TIME TO
13          v.                                         FILE AMENDED COMPLAINT
14   STANISLAUS COUNTY, et al.,                        (ECF No. 24)
15                      Defendants.                    FORTY-FIVE (45) DAY DEADLINE
16

17          Plaintiff Wade Wolfe (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On December 28, 2018, the Court issued a screening order granting Plaintiff an

20   opportunity to file an amended complaint within thirty days. (ECF No. 21.) That deadline was

21   extended by thirty days on January 29, 2019. (ECF No. 23.) Currently before the Court is

22   Plaintiff’s second motion for an extension of time to file his first amended complaint. (ECF No.

23   24.) Plaintiff states that he was transferred from California Medical Facility to the California

24   Health Care Facility, and requests an extension of forty-five days to file his first amended

25   complaint. (Id.)

26          The Court finds good cause for the requested extension of time. Fed. R. Civ. P. 6(b).

27   Plaintiff is reminded that his amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must

28   state what each named defendant did that led to the deprivation of Plaintiff’s constitutional rights,
                                                       1
 1   Iqbal, 556 U.S. at 678-79. Although accepted as true, the “[f]actual allegations must be

 2   [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555

 3   (citations omitted).

 4          Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated

 5   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

 6   “buckshot” complaints).

 7          Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

 8   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

 9   complaint must be “complete in itself without reference to the prior or superseded pleading.”

10   Local Rule 220. This includes any exhibits or attachments Plaintiff wishes to incorporate by

11   reference.

12          Accordingly, IT IS HEREBY ORDERED as follows:

13          1.      Plaintiff’s second motion for extension of time, (ECF No. 24), is GRANTED;

14          2.      Plaintiff shall file a first amended complaint (or a notice of voluntary dismissal

15   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i)) within forty-five (45) days from the

16   date of service of this order; and

17          3.      If Plaintiff fails to file a first amended complaint in compliance with this

18   order, this action will be dismissed for failure to prosecute and failure to obey a court order.

19
     IT IS SO ORDERED.
20
21      Dated:     February 11, 2019                            /s/ Barbara    A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                        2
